DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “An endoscope for use with a tool, the endoscope comprising: an elongated shaft having a central axis extending from a proximal end to a working end; an image sensor by the working end; a channel extending from said proximal end to said working end, wherein a distal portion of the channel comprises a superior surface spaced from an inferior surface, the inferior surface having a living hinge, wherein a lateral sidewall comprising an elastomeric material allows the distal portion of the channel to have a first cross-sectional shape that provides an open pathway through the elongated shaft, and wherein advancement of the tool through the channel and against the superior surface and the inferior surface deflects the living hinge without deflecting the tool to expand the channel away from the image sensor to assume a second cross-sectional shape larger than the first cross-sectional shape such that the image sensor remains stationary upon assuming the second cross-sectional shape.” (underlined and italicized for emphasis) is neither disclosed or taught by any of the prior art of record.
	Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claim 10 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 21, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795